Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Election/Restrictions
Applicant’s election of “species group (a)” in the reply filed on 2 February 2022 is acknowledged. Applicant was advised, in paragraph 4 of the Election of Species requirement of 12 January 2022, that in order for the reply to the requirement to be considered complete, it MUST include the election of ONE of: 
(a) with corresponding (a1) through (a16) (emphasis added), 
(b) with corresponding (b1) through (b16) (emphasis added), or 
(c) with corresponding (c1) through (c15) (emphasis added). 
Because applicant did not distinctly and specifically point out each of the substituent R11 in (a1), the substituent R12 in (a2), the substituent R13 in (a3), the substituent A11 in (a4), the substituent A12 in (a5), the substituent A21 in (a6), the substituent A22 in (a7), the substituent X in (a8), the substituent Z11 in (a9), the substituent Z12 in (a10), the substituent Z21 in (a11), the substituent Z22 in (a12), the substituent Z31 in (a13), the substituent Z32 in (a14), the substituent r in (a15), and the substituent s in (a16), with the supposed errors in the Election of Species requirement, the election has been treated as incomplete, and subsequently, as an election without traverse (MPEP § 818.01(a)).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Macromolecules, 2015, vol. 48, pp. 4012-4023). 
Wang et al. teaches a compound inclusive of the compounds of the present elected formula Ia 
    PNG
    media_image1.png
    258
    575
    media_image1.png
    Greyscale
, wherein:
(a1) R11 is straight-chain alkyl having 1 to 20 C atoms,
(a2) R12 is straight-chain alkyl having 1 to 20 C atoms,(a3) R13 is a branched alkyl having 1 to 20 C atoms, 
(a4) A11 is a heteroaryl group,
(a5) A12 is a heteroaryl group,
21 is moot since r is 0,
(a7) A22 is moot since s is 0,
(a8) X is either S or Se,
(a9) Z11 is a single bond, 
(a10) Z12 is a single bond, 
(a11) Z21 is moot since r is 0, 
(a12) Z22 is moot since s is 0, 
(a13) Z31 is a single bond,
(a14) Z32 is a single bond, 
(a15) r is 0, and
(a16) s is 0, as represented therein by 
    PNG
    media_image2.png
    217
    263
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    207
    269
    media_image3.png
    Greyscale
 (pages 4015-4016).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (Macromolecules, 2015, vol. 48, pp. 4012-4023). 
Although Wang et al. does not specify the claimed absorption maximum wavelength, since a compound is claimed, and Wang et al. discloses the claimed compound (please refer to preceding paragraph 5), it is asserted that the compound of Wang et al. inherently possesses the recited absorption maximum wavelength, and that the claimed compound lacks novelty, absent object evidence to the contrary.  Assuming arguendo that the compound of Wang et al. does not inherently possess the recited absorption maximum wavelength, then Wang et al. is also relied upon under 35 U.S.C. § 103 because it would have been obvious to one of ordinary skill in the art to modify the substituents therein to achieve a desirable absorption maximum wavelength.

Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over Kirsch et al. 
(U.S. Patent Application Publication No 2018/0335654) in view of Wang et al. (Macromolecules, 2015, vol. 48, pp. 4012-4023). 
Kirsch et al. discloses benzotriazole derivatives [0020], the corresponding method making said benzotriazole derivatives [0091+], the corresponding use thereof said benzotriazole derivatives in a liquid crystal medium [0104+], as well as the corresponding use thereof said liquid crystal medium in optical, electronic and electro-optical applications [0094+], in particular in devices for regulating the passage of energy from an outside space into an inside space, for example in windows, wherein said 
    PNG
    media_image4.png
    230
    426
    media_image4.png
    Greyscale
. Although Kirsch et al. discloses that it is preferable to include additional dichroic dyes in said liquid crystal mediums [0117], Kirsch et al. does not expressly illustrate the elected benzotriazole derivative.
Wang et al. teaches a compound inclusive of the compounds of the present elected formula Ia 
    PNG
    media_image1.png
    258
    575
    media_image1.png
    Greyscale
, wherein:
(a1) R11 is straight-chain alkyl having 1 to 20 C atoms,
(a2) R12 is straight-chain alkyl having 1 to 20 C atoms,(a3) R13 is a branched alkyl having 1 to 20 C atoms, 
(a4) A11 is a heteroaryl group,
(a5) A12 is a heteroaryl group,
(a6) A21 is moot since r is 0,
(a7) A22 is moot since s is 0,

(a9) Z11 is a single bond, 
(a10) Z12 is a single bond, 
(a11) Z21 is moot since r is 0, 
(a12) Z22 is moot since s is 0, 
(a13) Z31 is a single bond,
(a14) Z32 is a single bond, 
(a15) r is 0, and
(a16) s is 0, as represented therein by
    PNG
    media_image5.png
    436
    296
    media_image5.png
    Greyscale
(pages 4015-4016).
It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the benzotriazole derivative taught in Wang et al. in addition to the benzotriazole derivative in Kirsch et al., with reasonable expectations of 
The applied primary reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of dichroic dyes: U.S. Patent No. 10,738,240.

Allowable Subject Matter
Claims limited to a compound of formula Ia, the corresponding use thereof said compound of formula Ia in a mesogenic medium, the corresponding use thereof said mesogenic medium in each of a device and display, characterized in that said compound of formula Ia is represented by: 
    PNG
    media_image1.png
    258
    575
    media_image1.png
    Greyscale
wherein at least one of R11, R12 and R13 is 
    PNG
    media_image6.png
    153
    167
    media_image6.png
    Greyscale
or 
    PNG
    media_image7.png
    153
    132
    media_image7.png
    Greyscale
, would be allowable over the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722